I concur with the Chief Justice in result. The original contract provided for an additional period, not periods. The plaintiff, therefore, had the right to only one extension, but in 1912 the defendant received $90.00, which he acknowledged as "being the first of the annual extensions." In 1913 a similar payment is made with the same statement as to "annual extensions." The payment in 1912 was in advance for 1913 and a part of 1914. The payment in 1913 was for the balance of 1914 and up to February 19, 1915. The tender on February 13, 1915, was in time. While the original contract contemplated only one extension, the subsequent written statements (that the extension, for ten years should be annual), it seems to me, estops the defendant to deny that the extensions should continue to be annual extensions. I therefore concur in the result.